ALLOWABILITY NOTICE / EXAMINER’S COMMENT
This Office Action is responsive to Applicant’s reply filed on January 12, 2022. Claims 1-15 are allowable. 
Restriction/Rejoinder
Claim 1 is allowable. The restriction requirement between Species, as set forth in the Office action mailed on 09/24/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby fully withdrawn. Claims 7 & 9, directed to a non-elected Species are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-15 are allowed. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
April 22, 2022
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741